Citation Nr: 9930218	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for organic heart 
disease.

3.  Entitlement to service connection for liver disability.

4.  Entitlement to an increased rating for residuals of a 
lumbar diskectomy, currently rated as 40 percent disabling.

5.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

6.  Entitlement to an increased (compensable) rating for left 
inguinal hernia repair, postoperative status.

7.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in May 1991, after having 
served on active duty for a period in excess of 22 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions entered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

On appeal the veteran has raised the issue of entitlement to 
service connection for a cervical disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  



FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
allergic rhinitis and a liver disability are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.  

2.  Current manifestations of diabetes mellitus do not 
include the need for diabetes-occasioned regulation or 
restriction of activities.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
allergic rhinitis and for a liver disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 4.119, Diagnostic 
Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Allergic rhinitis and a liver disability

The threshold question to be answered concerning the 
veteran's claims for service connection for these disorders 
is whether he has presented, with respect to each disability, 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that these claims are well grounded.

With respect to his claim for service connection for allergic 
rhinitis the service medical records show that he was 
diagnosed with allergic rhinitis in 1977 and that he was 
profiled for same through July 1978.  Secondly, the record 
shows that the veteran currently suffers from the disability.  
What the record does not show, however, is a link, 
established by medical or scientific evidence, that any 
current manifestation of allergic rhinitis is related to 
inservice symptomatology.  In this respect, it is well to 
note that between 1981 and 1997, there is no evidence of 
either active or inactive allergic rhinitis.  Moreover, it is 
well to recall that seasonal and other acute allergic 
manifestations of a disease subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  38 C.F.R. § 3.380 
(1999).  Hence, without competent evidence linking the 
currently diagnosed allergic rhinitis to the inservice 
symptomatology the Board finds that the veteran has not 
submitted a well grounded claim. 

Concerning the claim of entitlement to service connection for 
liver disability, the veteran indicates that his liver was 
found in service to be functioning abnormally and that he was 
advised in service to discontinue drinking because of [his] 
liver.  In this regard, service medical evidence dated in 
August 1987 reflects that the veteran was found to have 
alcohol induced abnormal liver ("elevated.....LFT's") 
functioning.  The veteran was hospitalized for three days.  
Alcohol induced liver disease was again diagnosed in January 
1988.  In March 1989, he was assessed as having mild alcohol 
induced hepatitis.  More recently, in conjunction with VA 
outpatient treatment rendered in April 1997, he was assessed 
with mildly elevated liver functioning.  

In considering the veteran's claim for service connection for 
a liver disability, the Board would point out that the recent 
presentation of mildly elevated liver function studies is a 
mere laboratory finding.  It is not a diagnosis of an actual 
liver disorder.  Without evidence of a current disability, as 
well as evidence linking the disability to service this claim 
is also not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Hence, this claim must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a)..

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Diabetes Mellitus

The Board finds that this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected diabetes mellitus.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
warranted for diabetes mellitus which requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
which requires insulin, restricted diet, and regulation of 
activities.

The veteran asserts that he is obliged to inject himself with 
15 units of insulin per day in response to his service-
connected diabetes mellitus.  In this regard, when seen by VA 
in January 1996, the veteran was prescribed medication in 
treatment of his diabetes.  When see3n by VA in September 
1997, the veteran was noted, though apparently in reference 
to medications inclusive of those taken for hypertension, to 
have been "compliant with [his] medications" and to have 
"adhered to dietary recommendations" (which were apparently 
in response to several conditions including hypertension), 
inclusive of restricted fat.  When the veteran was examined 
by VA in March 1998 in response to his diabetes mellitus, he 
was noted to be on oral medication.  The diagnosis was Type 
II diabetes mellitus without evidence of secondary diabetic 
manifestations.  Thereafter, VA evidence dated in October 
1998 reflects that the veteran, who had apparently by then 
for some duration been administering self-injections of 
insulin, was directed to increase the injection volume from 
five units to eight units per day.  At his June 1999 personal 
hearing, the veteran indicated that he was then injecting 
himself with fifteen units of insulin per day.

In considering the veteran's appeal for an increased rating 
for his service-connected diabetes mellitus, the Board 
acknowledges, based on the October 1998 VA outpatient report, 
as well as his June 1999 testimony that he has recently 
increased the volume of his daily injections.  With respect 
to the veteran's current restricted dietary regimen, while 
the inception of the same may have been, at least in part, 
occasioned by considerations traceable to diabetes, it 
appears that the "low sodium" diet order may be in response 
to the veteran's hypertension.  Further, given an April 1997 
VA outpatient treatment report which reflects that "dietary 
intervention" was contemplated in response to the veteran's 
elevated lipids, the "low fat" aspect of his diet may be 
largely associable to hypertension, and the desire to avoid 
the development of cardiovascular disease as well.  Assuming, 
nonetheless, that all of the veteran's present dietary 
restrictions are due to diabetes mellitus, the Board would 
still point out that a restricted diet is contemplated with a 
20 percent rating.  Rather a rating in excess of 20 percent 
requires some competent evidence indicating that diabetes has 
necessitated some regulation/restriction in the veteran's 
activities.  In this respect, however, the veteran neither 
avers, nor does the competent evidentiary record reflect such 
a fact.  Therefore, the Board is persuaded that the 
preponderance of the evidence is against an increased rating 
for diabetes mellitus.  Hence, the benefit sought on appeal 
is denied.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to diabetes-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, the Board does not question that the veteran's 
daily insulin injection regimen no doubt occasions 
adjustments, in order to administer the proper daily 
injection.  Overshadowing the foregoing, however, the Board 
finds it significant that no restriction of the appellant's 
activity has ever been recommended by a health care provider 
due to diabetes.  This fact militates persuasively against 
any notion of entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for allergic rhinitis and a liver 
disability is denied.  

An increased rating for diabetes mellitus is denied.


REMAND

Concerning his claim for an increased rating for 
postoperative residuals of a left inguinal hernia the veteran 
asserts that he feels "a bulge" if he moves his left leg 
and that he may in fact face ameliorative surgery in the 
future.  Pursuant to provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999), an inguinal hernia which is 
small, reducible, or without true protrusion, warrants a 
noncompensable rating; a 10 percent rating is warranted for 
recurrent postoperative hernia which is mildly reducible and 
well supported by a truss or belt.  When the veteran was seen 
in conjunction with VA outpatient treatment in September 1997 
and February 1998, his abdomen was noted to be "flat" and 
"benign", respectively.  Further, in February 1998, the 
left inguinal hernia was "spontaneously reducible".  

Thereafter, however, at his June 1999 personal hearing, the 
veteran indicated that, in response to his hernia and on the 
advice of a VA physician, he wore a supportive belt.  
Inasmuch as the latter consideration, though unsubstantiated 
by any facial clinical evidence, is nevertheless probative of 
increased disablement, the Board is of the view that 
pertinent examination by VA should be accomplished before any 
related appellate determination is made.

With respect to the veteran's service-connected low back 
disability the Board observes that the veteran was accorded 
in March 1998 an orthopedic examination by VA, but not a 
neurologic examination.  At his June 1999 hearing, the 
veteran, whose pertinent complaints include occasional 
tingling in his lower extremities, indicated that he was 
scheduled to see a VA neurosurgeon the following month, 
however, that record has yet to be associated with the claims 
file.  Hence, the Board finds that the veteran should be 
examined by a VA neurologist prior to the preparation of any 
related Board disposition.  In addition, the Board is of the 
view that an updated VA orthopedic examination would be 
helpful.   

With respect to the claim of entitlement to service 
connection for organic heart disease the Board notes that a 
VA physician in August 1999 reported that the veteran was 
being treated for evidence of coronary artery disease.  It is 
unclear, however, whether the veteran actually has coronary 
artery disease, or any other organic heart disorder.   Hence, 
further development is in order.

With respect to the appellant's claim for benefits based on 
individual unemployability, the Board notes that at the June 
1999 hearing, he indicated that he had recently been denied 
Social Security Administration (SSA) benefits based upon 
disability.  In light of the denial, such records would not 
assist the veteran, and they need not be secured.  Still, in 
light of the aforementioned development the Board finds that 
adjudication on this issue should be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate dates(s) of 
treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, other than the VA Medical Center 
in Columbia, South Carolina, who may 
possess clinical evidence, not currently 
of record, which he feels would be 
helpful to any of the final three claims 
listed on the title page.  Thereafter, in 
light of the response received (if any) 
and after obtaining any necessary 
authorization, the RO should take 
appropriate action to procure copies of 
any clinical records indicated.  In any 
event, the RO should take appropriate 
action to procure copies of clinical 
reports pertaining to any treatment 
rendered the veteran since October 1998 
at the VA Medical Center in Columbia, 
South Carolina, to specifically include 
any report that may have been prepared in 
conjunction with the veteran's evaluation 
by a neurologist in July 1999.  

2.  The RO should arrange for the veteran 
to undergo VA examinations by an 
orthopedist and a neurologist to 
determine the current severity of his 
service-connected low back disability.  
Any special diagnostic studies deemed 
necessary by either examiner should be 
performed, and the neurologist should 
specifically report the nature of any 
radiculopathy, as well as the status of 
the appellant's deep tendon reflexes.  It 
is imperative that the claims folder be 
made available to the examiners for 
review prior to the examinations.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
reports must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiners must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiners are unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The report 
of the examinations should be typed.

4.  The RO should arrange for the veteran 
to undergo an examination to ascertain 
the current severity of his postoperative 
residuals of a left inguinal hernia 
repair.  The examiner must comment 
whether it is clinically indicated that 
the veteran wear a truss or belt in 
response to his hernia.   Any special 
diagnostic studies deemed necessary 
should be performed, and it is imperative 
that the claims folder be made available 
to the examiner for review prior to the 
examination.  

5.  The veteran should be seen by a 
cardiologist.  Following the examination 
the examiner must state whether the 
appellant has an organic heart disease to 
include coronary artery disease.  
Moreover, the examiner must offer an 
opinion whether it is at least as likely 
as not that any diagnosed disease is 
caused or aggravated by hypertension.  It 
is imperative that the claims folder be 
made available to the examiner for review 
prior to the examination.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) adjudicate the veteran's above-cited 
recently asserted claim for secondary 
service connection for cervical spine 
disability; and (2) readjudicate each of 
the remaining issues.  

8.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the above-addressed claim for 
secondary service connection for cervical 
spine disability, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The veteran is already service connected for hypertension.

